DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 14, 15, 17 and 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN105617685A), Ochi (2009/0298382) and Chatani (4306373).  Huang discloses a set of building bricks, wherein the building bricks are rectangular parallelepiped shaped with a length, a width and a height (Figs. 2 & 8) capable of being detachably joined with other bricks of the set using a male-female element joining relationship (Fig. 1), wherein hollow protrusions (111) having a width or diameter extend from a first face of the building brick to define the male elements which are positioned according to the length of the brick (Figs. 8, 9 and 12) and recesses (112) having a width or diameter extend into an opposite face of the building brick to define the female elements which are positioned to correspond to the male elements such that the number of male and female elements will be equal for each brick (Fig. 2).  A trapezoidal shaped relief bore (113) is positioned around the female elements and is capable of relieving pressure exerted around the male element when inserted into the female element by enabling deformation which makes it easier for the elements to be attached and detached (Fig. 2, detailed description paragraph 3).  The width or diameter of the male or female elements can be a multiple of the length of the brick and the width of the brick can be a multiple of the length of the brick (Figs. 8, 9, 12).  Huang discloses the basic inventive concept, with the exception of the brick being made of a soft compressive elastic material that require 0-12psi to compress 25% such as ethylene-vinyl acetate, polyurethane foam, polyethylene foam or polystyrene foam and the protrusion and recess being cylindrical with the width or diameter of the female element being at least a millimeter smaller than a width or diameter of the male element.  Ochi discloses a building brick with male and female elements (3, 7) formed from a soft compressive elastic material such as polyurethane foam (Figs. 1-2, paragraphs 21 & 48).  Since both Huang and Ochi disclose building bricks using male-female elements, it would have been obvious to use the soft compressive elastic material as taught by Ochi for the predictable result of enabling bigger and safer structures to be formed (paragraphs 20-21).  The examiner further notes that using known materials suitable for the intended use has been held to be obvious.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Chatani discloses building bricks with male and female elements in the form of cylindrical protrusions and recesses (Fig. 9) configured with a tight fit between the elements being enabled by having the width or diameter of the female elements be less than a width or diameter of the male elements with elongated relief bores (140) that extend along a length of the female elements to relieve the pressure exerted around a length of the male element continuously while inserted therein (column 7 lines 10-65).  Since the references, all relate to building bricks having male and female elements, it would have been obvious to configure the male and female elements to be cylindrical with the female element having a width or diameter less than that of the male element for the predictable result of forming a secure connection between the bricks that requires less strength and manual dexterity to connect and detach.  Furthermore, changes in configuration have been held to be an obvious matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In regard to the difference in the widths or diameters of the female and male elements being at least one millimeter, lengths of the relief bores and the lengths of the bricks being greater than 20 centimeters, the examiner notes that a recitation of relative dimensions that would not cause the claimed invention to perform differently than the prior art device does not patentably distinguish the claimed invention over the prior art.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Response to Arguments
Applicant’s arguments with respect to claim(s) 3/29/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publication 2003/0224690.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711